DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the transaction card is at least one of a credit card, debit card, identification card, smartphone, wallet, cellular phone, business card holder, make-up compact, tissue holder, or cigarette holder”. The term “at least one of A, B or C, it is intended to be interpret as to “mean that A alone may be present in an embodiment, B alone may be present in an embodiment, C alone may be present in an embodiment, or that any combination of the elements A, B and C may be present in a single embodiment; for example, A and B, A and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta (US 20210365907 A1).

Gupta teaches a device comprising a transaction card (see Fig. 1, smart card 100, and para. [0136] and para. [0153]. The smart card may include a non-transitory memory that stores executable instructions, such as software or firmware. The executable instructions, when run by the microprocessor, may implement various functions of the smart card. For example, the microprocessor may self-authenticate the smart card to an ATM over a communication channel and establish a secure communication link with the ATM using the communication interface. The microprocessor may trigger execution of a transaction at the ATM by transferring transaction instructions to the ATM, thereby improving the transaction processing efficiency of the ATM) having a stylus on a portion of the transaction card (see Fig. 1, stylus 103, para. para. [0138] and para. [0153]-[0154] The smart card may include a receptacle for the stylus. The receptacle may be defined within a thickness of the smart card. The stylus may be constructed so that it may be seated within receptacle. The receptable and the stylus, even when seated in the receptable, may not increase the thickness of the smart card3), wherein the stylus is configured to interact with a touch screen surface (see Fig. 1, Figs, 4A-4B, touch sensitive surface 105, para. [0110], para. [0134]. para. [0155]-[0158] and claim 2. A user may move stylus 103 across touch-sensitive surface 105 to input data such as transaction or authentication information. A microprocessor of smart card 100 may interpret stylus or finger motions applied to touch-sensitive surface 105. The microprocessor may interpret a user's handwritten instructions and detect touch based inputs, that includes an amount of cash the user wishes to withdraw from an ATM. The touch-sensitive surface may capture motion of the stylus against or applied to the touch-sensitive screen.).

Regarding Claim 2, Gupta teaches the device of claim 1. 
Gupta further teaches wherein the stylus is configured to interact with the touch screen surface by the stylus being sensed by a capacitive touch screen (see para. [0105] The touch-sensitive surface may utilize capacitive touch technology to detect inputs. A touch-sensitive surface constructed using capacitive touch technology may identify where a stylus contacts the surface based on detecting an electrical disturbance created when the stylus contacts the screen. The tip of the stylus may include electrical conducting material. Contact of the stylus tip with another conducting surface, such as the touch-sensitive surface, may generates a detectable electrical disturbance. Capacitive touch technology detects the electrical disturbance and determines a location on the surface contacted by the stylus).

Regarding Claim 4, Gupta teaches the device of claim 1.
Gupta further teaches wherein the stylus is a separate component that interfaces with the transaction card (see para. [0102]-[0103], para. [0106], para. [0138]  Fig. 1, Figs. 4A-4B. The stylus may be configured to be seated within, and removable from, the housing. The stylus, when seated within the housing may form a protrusion, depression or other geometric feature in the housing. The smart card may include a touch-sensitive surface. The touch-sensitive surface may capture motion of the stylus against the touch-sensitive surface).

Regarding Claim 7, Gupta teaches the device of claim 1. 
Gupta further teaches  wherein the transaction card is at least one of a credit card, debit card, identification card, smartphone, wallet, cellular phone, business card holder, make-up compact, tissue holder, or cigarette holder (see Fig. 5A-5B[0048]-[0059], para. [0070], para. [0086]-[0090], para. [0136]. The ATM may utilize information stored on the smart card to authenticate a user at the ATM. In addition to information stored on the smart card, the ATM may prompt the user for additional information before allowing the user to initiate a transaction at the ATM. The additional information may include a PIN or biometric feature. After authenticating the user, the ATM may allow the user to initiate a transaction at the ATM. Illustrative transactions may include withdrawing cash, transferring funds between accounts or depositing cash/checks).

Regarding Claim 8, Gupta teaches the device of claim 1. 
Gupta further teaches wherein the stylus includes a channel that receives the transaction card (see Fig. 1, receptacle 111, para. [0154]. Smart card 100 includes receptacle 111. Receptacle 111 may define, within a thickness of smart card 100, a space for holding stylus 103. Stylus 103 may be configured to be seated within receptacle 111 such that stylus 103 does not increase the thickness of smart card 100. FIG. 1 shows that receptacle 111 is oriented along a length of smart card 100. Stylus 103 may be configured to be seated within receptacle 111 such that stylus 103 does not increase a length of smart card 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20210365907 A1) in view of Branca, JR. (US 20140209688 A1, hereinafter Branca)

Regarding Claim 3, Gupta teaches the device of claim 1.
Gupta does not explicitly teach wherein the stylus is integrated into at least a portion of the transaction card. 
However, Branca teaches wherein the stylus is integrated into at least a portion of the transaction card (see para. [0006]-[0007], para. [0022]-[0026] and Figs 1A-1C. A transaction card with an integrated stylus that can be used with touchscreen readers in transaction processing systems. FIGS. 1A-1C depict an electronic transaction card 100 according to an exemplary embodiment of the present invention. The card includes a base 110 constructed from a substantially rectangular material having a front face 115 and a back face 120 a bottom corner of the card is shaped to define a stylus 160).
Gupta and Branca are related to stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Gupta with Branca’s teachings of integrating the stylus with the transaction card, since it would have been “beneficial to have a credit/debit card with an integrated stylus that is specially adapted to be easily and effectively used in a sanitary manner and does not require the user to carry any additional accessories” (Branca para. [0004] and para. [0022]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20210365907 A1) in view of Lalinde et al. (US 20190155335 A1, hereinafter Lalinde).

Regarding Claim 5, Gupta teaches the device of claim 1.
Gupta does not explicitly teach wherein the stylus adheres to the transaction card with an adhesive.
However Lalinde teaches the stylus adheres to the transaction card with an adhesive (see Fig. 3A and para. [0029]-[0032]. The tubular member 306 may be secured to the card substrate 312 using an adhesive layer 310 and a flexible fabric material 308. As depicted in FIG. 3A, the adhesive layer 310 may be placed in the recessed region 314 of the card substrate 312, such that the adhesive layer 310 contacts the smart card substrate 312 and the flange 311 that extends above the smart card substrate 312. The flexible fabric material 308 is complementarily received in the recessed region 314 on top of the adhesive layer 310. Thus, the adhesive layer 310 may be used to bond the tubular member 306 to the card substrate 312. Moreover, due to the recessed region 314, the top surface of the flexible material 308 may, in accordance with example implementations, be flush or almost flush with the top surface of the card substrate 312. The adhesive layer 310 may be replaced with a double-sided adhesive tape to form an assembly that may be secured to the smart card substrate 312 by the end user. In this manner, the adhesive on one side of the adhesive tape may be secured to the flexible fabric material 308 and one of the flanges 311, and the other side of the tape may be initially covered by a protective film, or layer. In this manner, a stylus retaining assembly including the tubular member 306, the flexible fabric material 308 and the adhesive tape may be provided as a product so that a user may remove the protective film to adhere the stylus retaining assembly to a smart card that is being used by the user).
Gupta and Lalinde are related to stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Gupta with Lalinde’s teachings of adhering the stylus with the transaction card, since it would have provided an alternative form of retaining and coupling the stylus to the card (Obvious to try)..

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20210365907 A1) in view of Kajimoto et al. (US 20150268828 A1
Regarding Claim 6, Gupta teaches the device of claim 1.
Gupta does not explicitly teach wherein the stylus comprises a silicone material. 
However, Kajimoto teaches wherein the stylus comprises a silicone material (see para. [0030] Stylus pen 10b is one type of a pointing device. The user brings tip portion 15 of stylus pen 10b into contact with touch panel 11 to thereby perform a touch operation. Tip portion 15 of stylus pen 10b is formed of a material adapted for a touch operation detecting system in touch panel 11 of tablet terminal 10a. In the present exemplary embodiment, since touch panel 11 detects the touch operation by a capacitive system, tip portion 15 of stylus pen 10b is formed of conductive metal fibers, conductive silicone rubber or the like).
Gupta and Kajimoto are related to stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stylus disclosed by Gupta with Kajimoto’s silicon material, since it would have been obvious to try from different materials known in the art that would have yield the same predictable result of providing an stylus that can be detected by a touch system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626